    Case 18-30241               Doc 249        Filed 02/14/19 Entered 02/14/19 11:46:02                  Desc Main
                                                 Document Page 1 of 6
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




               February 14 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                                        _____________________________
                                                                                                 J. Craig Whitley
                                                                                          United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       Charlotte Division

    In re:
                                                                 Case Number: 18-30241
    BK Racing, LLC,
                                                                 Chapter 11
                                              Debtor.

        ORDER DENYING FRONT ROW MOTORSPORT’S MOTION TO COMPEL
       IMMEDIATE PAYMENT OF PRE-SALE CHARTER MEMBER FEES INVOICE

             THIS MATTER came on for hearing before the Court on January 30, 2019 (the

“Hearing”) upon Front Row Motorsport’s Motion to Compel Immediate Payment of Pre-Sale

Charter Member Fees Invoice (D.E. 211) (the “Motion”1) filed by Front Row Motorsport, Inc.

(“Front Row”), through counsel, in the above-captioned bankruptcy case (this “Case”) on

November 20, 2018. Responses to the Motion were filed, through counsel, by: Matthew W.

Smith (the “Trustee”), the duly-appointed chapter 11 trustee in this Case, on December 7, 2018

(D.E. 224); and Union Bank & Trust (“UBT”) on December 10, 2018 (D.E. 226). The Trustee

also submitted an affidavit in response to the Motion (D.E. 225) (the “Trustee’s Affidavit”).




1
             Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion.

                                                             1
 Case 18-30241        Doc 249    Filed 02/14/19 Entered 02/14/19 11:46:02          Desc Main
                                   Document Page 2 of 6


       Parties appearing at the Hearing were: Daniel S. Trimmer on behalf of Front Row;

Michael L. Martinez on behalf of the Trustee; David M. Schilli and Andrew J. Kilpinen on

behalf of UBT; and Caitlin A. Counts on behalf of the National Association for Stock Car Auto

Racing, Inc. and NASCAR Event Management, Inc. (together, “NASCAR”).                 During the

Hearing, the Court heard testimony from Front Row’s general manager, Jerry Freeze, and the

Trustee and admitted certain exhibits into evidence. The Court—having (i) reviewed the record

in this Case, (ii) reviewed the contents of the Motion and the responses thereto, (iii) heard the

evidence presented at the Hearing, including the Trustee’s Affidavit, and (iv) considered the

presentations and arguments of counsel at the Hearing—makes the following findings of fact and

conclusions of law:

       1.      The Debtor in this Case was in the business of operating a NASCAR-chartered,

Monster Energy cup series (“Cup Series”) race team. During the Case, the Debtor’s right and

license to participate in NASCAR-chartered events was authorized and otherwise governed by

that certain NASCAR Cup Series Charter Member Agreement entered into by and between

NASCAR and the Debtor (the “Charter”).

       2.      The Trustee obtained this Court’s approval of certain procedures for selling the

Charter and certain related assets of the Debtor pursuant to the Order (I) Approving Bidding and

Sale Procedures in Connection with the Sale of Charter and Related Assets, (II) Approving

Agreement with Stalking Horse Bidder, and (III) Scheduling Competitive Sale and Sale Approval

Hearing (D.E. 172), as amended by the Supplemental Order Amending Sale Procedures (D.E.

181), (collectively, the “Sale Procedures Order”).

       3.      On August 13, 2018, NASCAR filed NASCAR’s Response Regarding Assumption

and Assignment of BK Racing, LLC’s Charter Member Agreement No. 32, Cure Amounts Owing



                                                2
 Case 18-30241        Doc 249    Filed 02/14/19 Entered 02/14/19 11:46:02            Desc Main
                                   Document Page 3 of 6


Thereunder, and Reservation of Rights (a) under the Charter and (B) to Demand Adequate

Assurance of Future Performance (D.E. 178) (the “Cure Statement”), in which NASCAR stated

the cure amount due for Charter Member Fees (as defined in the Charter) previously invoiced in

accordance with the Charter was $68,046 if the Trustee’s sale closed on or before September 1,

2018.

        4.     Pursuant to the Sale Procedures Order, Front Row submitted a bid for the Charter

and certain related assets on or around August 13, 2018 and thereafter was designated the

Winning Bidder (as defined in the Sale Procedures Order) for the Charter and related assets.

        5.     On August 24, 2018, the Court entered an Order authorizing the Trustee to sell the

Charter and certain related assets to Front Row (D.E. 191) (the “Sale Order”).

        6.     On August 27, 2018, the Trustee closed on the sale of the Charter and certain

related assets to Front Row (“Closing”) and paid NASCAR its cure amount of $68,046. At

Closing, Front Row assumed racing operations under the Charter.

        7.     On August 28, 2018, NASCAR sent Front Row an invoice dated that same date,

in the amount of $66,139, with a due date of September 1, 2018 (the “Invoice”) for Charter

Member Fees, a significant portion of which were incurred prior to Closing and while the

Debtor, subject to the Trustee’s control, was racing under the Charter. The Charter Member Fees

set forth in the Invoice were in addition to the Charter Member Fees due NASCAR described in

the Cure Statement.

        8.     Also, the Trustee received a reimbursement of $6,428 from a beneficiary of one

of the credentials reflected on the Invoice (i.e., a portion of the Charter Member Fees included in

the Invoice), which funds were deposited into the Debtor’s operating account.




                                                3
 Case 18-30241        Doc 249     Filed 02/14/19 Entered 02/14/19 11:46:02         Desc Main
                                    Document Page 4 of 6


       9.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue properly lies in

this judicial district pursuant to 28 U.S.C. § 1409(a).

       10.     In the Motion, Front Row argues that: (a) pursuant to applicable law and/or the

APA between the Trustee and Front Row, the Trustee was required to pay the Invoice out of cash

collateral in that it was due and owing to NASCAR under the Charter at Closing; and (b) the

Trustee’s failure to pay the Invoice or expressly disclose it to Front Row prior to Closing

constituted a breach of the APA or the representations and warranties therein.

       11.     While the APA required the Trustee to satisfy any amounts that were both due

and payable (or in some sections of the APA, “due and owing”) to NASCAR under the Charter

at Closing, the only amount that was due and owing or due and payable at the time of Closing

was the cure amount of $68,046, and the Trustee paid that amount to NASCAR at Closing. At

the time of Closing, not only was the Invoice neither due nor payable under the Charter, but also

the Invoice had not even been issued. There is nothing ambiguous in the APA’s language.

Accordingly, the Trustee did not breach any of the representations or warranties in the APA.

       12.     Section 365 of the Bankruptcy Code requires the bankruptcy estate, when

assuming and assigning an executory contract such as the Charter, to cure any defaults under the

applicable contract. Here, the Debtor was not in default under the Charter at Closing with

respect to the Invoice because the Invoice had not then been issued and would not become due

and owing until on or after September 1, 2018. Rather, the only monetary default under the

Charter immediately prior to Closing was the amount of $68,046 due NASCAR as set forth in

the Cure Statement and in the Sale Order.




                                                  4
 Case 18-30241       Doc 249      Filed 02/14/19 Entered 02/14/19 11:46:02            Desc Main
                                    Document Page 5 of 6


        13.    In buying the Debtor’s rights under a contract that was already being performed,

necessarily Front Row was stepping into the Debtor’s position not only “as is, where is,” but also

subject to all the terms and conditions of the Charter. Under section 365 of the Bankruptcy

Code, an executory contract like the Charter cannot be assumed and assigned free and clear of

the obligations required by the contract, which, here, included the obligation to pay the Invoice

that was issued by NASCAR after Closing and became due after Closing. Front Row had

experience with NASCAR’s charter member agreements having operated at least two race teams

under them in the 2016, 2017, and 2018 Cup Series seasons, and the Invoice, which was one of

the quarterly invoices issued by NASCAR under its charter agreements, could hardly have been

a surprise.

        14.    At the same time, Front Row purchased all of the benefits arising out of the

Charter after Closing.

        15.    The $6,428 refund received by the Trustee in connection with certain Charter

Member Fees billed in the Invoice is not property of the estate, and the Trustee should remit

$6,428 to Front Row.

        16.    Front Row’s arguments that it acquired the Charter free and clear of claims,

including the amount reflected in the Invoice misses the mark. Front Row took an assignment of

the Charter pursuant to section 365, so its arguments directed at a sale free and clear under

section 363 of the Bankruptcy Code are unavailing. Moreover, even if the Court were persuaded

that the Invoice was due and payable as of Closing (which the Court is not), Front Row is

seeking to impose a surcharge on cash collateral. The United States Supreme Court held in

Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 7 (2000), that

creditors, or putative creditors (such as Front Row here), lack standing to surcharge collateral.



                                                 5
 Case 18-30241       Doc 249      Filed 02/14/19 Entered 02/14/19 11:46:02        Desc Main
                                    Document Page 6 of 6


       IT IS, THEREFORE, ORDERED that:

       (1)   the Motion is DENIED;

       (2)   within three (3) business days of this Order becoming final and non-appealable, the
             Trustee shall remit $6,428 to Front Row; and

       (3)   nothing in this Order shall prejudice the rights and remedies of NASCAR under the
             Charter as against Front Row.

This Order has been signed                                      United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.




                                               6
